Citation Nr: 1023951	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-30 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for the Veteran's right 
ear traumatic injury residuals with bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1969 to March 
1970.  The Veteran served in the Republic of Vietnam and was 
awarded the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Waco, Texas, Regional Office (RO) which recharacterized the 
Veteran's bilateral ear disorder as right ear traumatic 
injury residuals with bilateral hearing loss disability and 
denied an increased evaluation for that disability.  In April 
2010, the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

At the April 2010 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the Veteran advanced 
contentions which may be reasonably construed as an informal 
claim of entitlement to service connection for tinnitus.  
That issue has not been adjudicated by the RO.  Therefore, 
the Board does not have jurisdiction over it.  The issue is 
referred to the RO for appropriate action.  


REMAND

The Veteran asserts that the record supports assignment of a 
compensable evaluation for his bilateral ear disability.  At 
the April 2010 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO, the Veteran testified his 
bilateral hearing loss disability impaired his ability to 
work as a sales representative.  He advanced that he 
experienced difficultly conversing with his customers.  The 
reports of VA audiological compensation examinations 
conducted in April 2007 and April 2008 fail to address the 
impact of the Veteran's bilateral hearing loss disability 
upon his vocational pursuits.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board concludes that an additional VA auditory 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for compensation purposes to 
assess the current nature and severity of 
his right ear traumatic injury residuals 
with bilateral hearing loss disability.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
express an opinion as to the impact of 
the Veteran's bilateral hearing loss 
disability upon his vocational pursuits.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the Veteran's 
entitlement to a compensable evaluation 
for his right ear traumatic injury 
residuals with bilateral hearing loss 
disability.  If the benefit sought on 
appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  
The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

